          Case 5:20-cv-03164-SAC Document 5 Filed 07/10/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

ANTHONY S. KIDD,

              Petitioner,

              v.                                                   CASE NO. 20-3164-SAC

STATE OF KANSAS,

              Respondent.

                              MEMORANDUM AND ORDER

       This matter is a pro se petition for writ of habeas corpus filed under 28 U.S.C. § 2254.

The Court granted Petitioner leave to proceed in forma pauperis.

Background

       Petitioner was charged with one count of first-degree premeditated murder, one count of

aggravated assault, one count of criminal discharge of a firearm at an occupied dwelling, and one

count of aggravated battery. A jury found Petitioner guilty on all four counts, and the district

court sentenced Petitioner to a life sentence with a minimum of 25 years for the murder

conviction and a consecutive term of 52 months for the three remaining counts. State v. Kidd,

265 P.3d 1165, 1167–68 (Kan. 2011). Petitioner appealed his conviction to the Kansas Supreme

Court, and the court affirmed Petitioner’s convictions and sentence on December 2, 2011. Id.

The United States Supreme Court denied his petition for writ of certiorari on May 21, 2012.

Kidd v. Kansas, 132 S. Ct. 2433 (2012). On August 10, 2012, Petitioner filed a motion for post-

conviction relief under K.S.A. § 60-1507 in the District Court of Sedgwick County, Kansas. The

district court denied Petitioner’s K.S.A. § 60-1507 motion on February 14, 2013. Petitioner

appealed, and on July 10, 2015, the Kansas Court of Appeals affirmed the district court’s denial




                                               1
           Case 5:20-cv-03164-SAC Document 5 Filed 07/10/20 Page 2 of 4




of Petitioner’s motion. Kidd v. State, 353 P.3d 470, 2015 WL 4460380 (Kan. Ct. App. July 10,

2015).

         Petitioner then petitioned the Kansas Supreme Court for review, and before that court

ruled on his request for review, Petitioner filed a 28 U.S.C. § 2254 petition in our court on

September 30, 2015. On February 18, 2016, the Kansas Supreme Court denied Petitioner’s

petition for review. On November 30, 2016, our court denied Petitioner’s petition for writ of

habeas corpus under § 2254.      See Kidd v. Kansas, Case No. 15-cv-3235-DDC, 2016 WL

6996283 (D. Kan. Nov. 30, 2016). On February 17, 2017, Petitioner filed a motion for relief

from judgment under Fed. R. Civ. P. 60(b), alleging that the court erred when it denied his

petition under § 2254. The court found that it lacked jurisdiction on several of Petitioner’s

claims because they were treated as a successive habeas application without prior authorization

from the Tenth Circuit. On July 24, 2017, the court denied in part and dismissed in part

Petitioner’s motion for relief from judgment. Kidd v. Kansas, Case No. 15-cv-3235-DDC, 2017

WL 3130590 (D. Kan. July 24, 2017). On August 1, 2017, Petitioner filed a motion for

reconsideration and a notice of appeal. On August 9, 2017, Petitioner voluntarily dismissed his

appeal and the Tenth Circuit issued the mandate that same day. On August 18, 2017, Petitioner

filed his second motion for relief from judgment. On January 26, 2018, the court denied the

motion. Kidd v. Kansas, Case No. 15-3235-DDC, 2018 WL 572047 (D. Kan. Jan. 26, 2018).

         In May 2017, Petitioner filed a second motion for relief under K.S.A. § 60-1507. About

a month later, the district court summarily denied the motion as untimely and successive.

Petitioner appealed, arguing that the lower court made inadequate findings of fact and

conclusions when it summarily denied his motion, thus violating Supreme Court Rule 183(j)

(2019 Kan. S. Ct. R. 228). See Kidd v. State, 460 P.3d 845 (Table), 2020 WL 1814291, at *4



                                               2
          Case 5:20-cv-03164-SAC Document 5 Filed 07/10/20 Page 3 of 4




(Kan. Ct. App. April 10, 2020). On April 10, 2020, the Kansas Court of Appeals affirmed the

denial of Petitioner’s second K.S.A. § 60-1507 motion. Id. The court found that the lower court

made adequate findings and conclusions and in the aggregate the district court’s orders assisted

the appellate court in conducting meaningful review. Id. at *6. The court therefore found that

remand for further proceedings was not warranted and Petitioner had no right to relief. Id.

       Petitioner filed the instant petition under § 2254 on June 16, 2020. Plaintiff raises one

ground for relief: the Kansas Court of Appeals erred by not considering the facts and erred by

not remanding the second 60-1507 motion back to the lower court. (Doc. 1, at 5.)         Petitioner

maintains that the district court violated Rule 183(j). Id. at 6. Petitioner asks this Court to

“[a]dvise the appeals court to remand Kidd’s second 60-1507 motion back to the lower court

with discretion.” Id. at 8.

Discussion

       This subsequent habeas petition challenging the same convictions is second or

successive. A prisoner may not file a second or successive action under § 2254 without first

obtaining authorization from the circuit court of appeals allowing the district court to consider

the petition. 28 U.S.C. § 2244(b)(3)(A). Without such authorization, the Court does not have

jurisdiction to address the merits of Petitioner’s current § 2254 petition. In re Cline, 531 F.3d

1249, 1251 (10th Cir. 2008) (per curiam).

       When a district court receives a successive petition without the necessary authorization,

the court may either dismiss it for lack of jurisdiction or transfer it to the circuit court in the

interest of justice. Id. at 1252. Factors the Court considers in deciding whether a transfer is in

the interest of justice include “whether the claim would be time barred if filed anew in the proper




                                                3
          Case 5:20-cv-03164-SAC Document 5 Filed 07/10/20 Page 4 of 4




forum, whether the claims alleged are likely to have merit, and whether the claims were filed in

good faith.” Id. at 1251 (citing Trujillo v. Williams, 465 F.3d 1210, 1223 n.16 (10th Cir. 2006)).

       The Court finds that it is not in the interest of justice to transfer this case to the U.S.

Court of Appeals for the Tenth Circuit. Tenth Circuit precedents are clear: “challenges involving

state post-conviction proceedings are not cognizable in a federal habeas action because

challenges of this type do not involve a constitutional violation in the underlying conviction.”

Alford v. Cline, 2017 WL 3327585, at *3 (D. Kan. Jan. 24, 2017) (quoting Wallen v. Miller, 661

F. App’x 526, 534–35, 2016 WL 4742205 (10th Cir. 2016) (citing Hopkinson v. Shillinger, 866

F.2d 1185, 1219 (10th Cir. 1989) (“The presence of a procedural deficiency in a state’s scheme

for postconviction relief . . . does no violence to federal constitutional rights.”), overruled on

other grounds as stated in Phillips v. Ferguson, 182 F.3d 769, 772–73 (10th Cir. 1999)); see also

Overton v. Heimgartner, Civil Action No. 15-3266-KHV, 2017 WL 4012207, at *9 (D. Kan.

Sept. 12, 2017) (finding no remedy through federal habeas where petitioner’s contention that

district court violated his due process rights by denying him an evidentiary hearing in post-

conviction proceedings rests on deficiencies in state habeas procedures and “federal courts do

not remedy errors in state post-conviction appeals”).

       IT IS THEREFORE ORDERED BY THE COURT that this matter is dismissed as an

unauthorized second or successive petition under 28 U.S.C. § 2254, which this Court lacks

jurisdiction to consider.

       IT IS SO ORDERED.

       Dated July 10, 2020, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge



                                                 4
